Citation Nr: 0811369	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for toenail fungus.

2.  Entitlement to service connection for acne and moles.

3.  Entitlement to an evaluation in excess of 30 percent for 
neurodermatitis on the face with scarring.  

4.  Entitlement to a compensable evaluation for 
neurodermatitis on the forearms.  

5.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1986 to April 1992.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Cleveland, Ohio certified 
this appeal to the Board for appellate review.

The veteran's appeal initially encompassed four claims, 
including entitlement to an increased evaluation for 
neurodermatitis of the face and forearms.  However, in a 
statement of the case issued in January 2006, the RO 
separated that claim into two: entitlement to an increased 
evaluation for neurodermatitis of the face and entitlement to 
an increased evaluation for neurodermatitis of the forearms.  
The Board has thus recharacterized the veteran's appeal to 
include five claims.

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C., in January 2008.  During this hearing, the veteran 
raised a claim for an increased evaluation for her service-
connected cervical spine disability.  The Board refers this 
matter to the RO for appropriate action.

The Board addresses the claims of entitlement to an 
evaluation in excess of 30 percent for neurodermatitis on the 
face with scarring, a compensable evaluation for 
neurodermatitis on the forearms, and an evaluation in excess 
of 10 percent for sinusitis in the Remand portion of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  Toenail fungus is not related to the veteran's active 
service.

3.  Acne and moles are related to the veteran's active 
service and are part of her service-connected skin 
disabilities.


CONCLUSIONS OF LAW

1.  Toenail fungus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).

2  Acne and moles were incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA provided the veteran adequate notice 
and assistance such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated February 2002, February 
2003 and May 2005, the first two sent before initially 
deciding those claims in a rating decision dated September 
2003.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of the aforementioned notice letters considered 
in conjunction with the content of other letters the RO sent 
to the veteran in June 2002 and May 2006 reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  Therein, the RO 
acknowledged the claims being decided, informed the veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified her of 
the VCAA and VA's duty to assist and indicated that it was 
developing her claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
evaluations and effective dates.  As well, the RO identified 
the evidence it had received in support of the veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided she 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain them on her behalf.  The 
RO also advised the veteran to identify or send directly to 
VA all evidence she had in her possession, which pertained to 
her claims.    

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records and post-service VA 
and private treatment records.  Second, the RO conducted 
medical inquiry in an effort to substantiate the claims being 
decided by affording the veteran VA medical examinations, 
during which VA examiners addressed the presence and etiology 
of the veteran's skin abnormalities.  The RO does not now 
claim that the reports of these examinations are inadequate 
to decide her claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).    

B.  Analysis of Claims

The veteran's appeal includes claims of entitlement to 
service connection for toenail fungus, acne and moles.  
According to the veteran's written statements submitted 
during the course of this appeal and her hearing testimony, 
presented in January 2008, she first had problems with her 
toenails during service, in the 1980s, when she was training 
and running often in boots.  Allegedly, the boots did not fit 
correctly, which caused the toenail condition to develop.  
She asserts that the skin condition on the rest of her body, 
including her face, also manifested in service and has been 
misdiagnosed since then, including as acne and moles.  She 
does not actually believe that the condition on her face is 
acne, but knows that this condition, however diagnosed, as 
well as the moles, are related to her active service. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for scleroderma if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested one of these conditions to 
a degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  Toenail Fungus

VA and private treatment records dated since April 1999 and a 
report of VA examination conducted in September 2005 reflect 
that the veteran currently has toenail abnormalities that 
have been variously diagnosed, including as fungus.  The 
question is thus whether this disability is related to the 
veteran's active service.

According to the veteran's service medical records, the 
veteran reported various skin complaints during service, but 
none involving her feet.  In addition, no medical 
professional diagnosed toenail fungus or any other 
abnormality of the toenails.  

Since April 1999, seven years after discharge from service, 
medical professionals have noted toenail abnormalities, 
including fungus.  One such professional, a VA examiner, 
addressed the etiology of the condition.  In a report of VA 
examination conducted in September 2005, that examiner 
acknowledged the veteran's in-service skin complaints and 
concluded that it was less likely than not that the veteran's 
toenail fungus was related to her military service.  He noted 
that, although having to wear boots and being exposed to 
humidity could cause such fungus to develop secondary to 
sweating, because toenail fungus was not documented in the 
service medical records, it would be speculative to assume 
that the fungus manifested secondary to the wearing of the 
boots, as alleged.    

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  As noted above, to prevail in a claim 
for service connection, the veteran must submit competent 
evidence establishing that she has a current disability 
resulting from service.  In this case, the veteran's 
assertions represent the only evidence of record linking her 
toenail fungus to service.  The veteran's assertions in this 
regard are insufficient to establish the nexus element of a 
service connection claim as the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to provide a medical opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

In the absence of competent evidence establishing that the 
veteran's toenail fungus is related to her active service, 
the Board concludes that such disability was not incurred in 
or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

b.  Acne and Moles

VA and private treatment records dated since October 2001 and 
reports of VA examinations conducted in March 2003 and 
September 2005 reflect that the veteran currently has a skin 
disability affecting her face and the rest of her body, which 
has been variously diagnosed, including as acne and moles.  
The question is thus whether this disability is related to 
the veteran's active service.

According to the veteran's service medical records, in 
service, the veteran received treatment for skin complaints 
on multiple occasions during service.  However, no medical 
professional diagnosed acne or moles.  

Since October 2001, medical professionals have diagnosed such 
conditions.  One such professional, a VA examiner, addressed 
the etiology of the veteran's skin disability in general.  In 
a report of VA examination conducted in September 2005, that 
examiner acknowledged the veteran's in-service skin treatment 
of the face and arms, noted, in part, moles, diagnosed 
neurodermatitis and concluded that the veteran's skin 
disability was at least as likely as not related to her 
period of active service.  Although this examiner did not 
note any acne on the examination he conducted, the Board 
believes his opinion is sufficient to show that any skin 
disability affecting the veteran's face, whether diagnosed as 
acne or some other condition, is related to her active 
service.  In fact, it appears that the RO has already 
considered such condition as part of the veteran's service-
connected skin disabilities.

Inasmuch as acne and moles are related to the veteran's 
active service and are part of her service-connected skin 
disabilities, the Board concludes that such disabilities were 
incurred in service.  The evidence in this case supports this 
claim; such claim must therefore be granted.  


ORDER

Service connection for toenail fungus is denied.

Service connection for acne and moles is granted.


REMAND

The veteran also claims entitlement to an evaluation in 
excess of 30 percent for neurodermatitis on the face with 
scarring, a compensable evaluation for neurodermatitis on the 
forearms, and an evaluation in excess of 10 percent for 
sinusitis.  Additional action is necessary before the Board 
decides these claims.  

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  
The Court further held that, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must too provide at least general notice of that 
requirement.  As well, the Court held that the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must cite examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims for increased 
evaluations, but given the Court's recent decision in 
Vazquez-Flores, such notice is inadequate.  It informs the 
veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of her skin 
and respiratory disabilities.  It does not inform her of the 
need to submit evidence describing the effect that worsening 
has on her employment and daily life.  Moreover, the veteran 
has not submitted any statements or taken actions, which show 
that he has actual knowledge of this requirement.  Any 
decision to proceed in adjudicating these claims would 
therefore prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. at 392-94. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to the claims being remanded, 
which satisfies the requirements of the 
Court's recent holding, noted above.

2.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which the veteran 
submitted directly to the Board in 
January 2008.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of these claims.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


